Citation Nr: 0401996	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-03 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability of 
urinary incontinence as caused by VA hospitalization or 
medical or surgical treatment in September 2000.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1940 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, which denied the benefit 
sought on appeal.  The veteran entered notice of disagreement 
with this decision in December 2002; the RO issued a 
statement of the case in January 2003; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in February 2003. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of urinary incontinence as caused by VA 
hospitalization or medical or surgical treatment in September 
2000 has been obtained; further, in light of the grant of 
benefits sought on appeal, there is no reasonable possibility 
that additional assistance would further aid in 
substantiating that claim. 

2.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether his urinary 
incontinence was actually caused by laceration to the bladder 
at the time of the VA medical or surgical treatment of 
dilation with Cook dilators in September 2000 and subsequent 
VA hospitalization and medical or surgical treatment with 
Foley catheters. 

3.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether a bladder 
perforation in September 2000 was an event not reasonably 
foreseeable. 




CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of urinary 
incontinence as caused by VA hospitalization or medical or 
surgical treatment in September 2000 have been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability of urinary incontinence as caused by VA 
hospitalization or medical or surgical treatment in September 
2000.  See 38 U.S.C.A. § 5103(a) (West 2002).  In this 
veteran's case, there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim for VA compensation benefits.  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West 2002). 

The veteran filed the claim for compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 in June 2002.  Because the claim was filed on or after 
October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect 
prior to October 1, 1997 (requiring only that additional 
disability be "the result of" VA hospital care, medical or 
surgical treatment, or examination) is not applicable.  The 
version of 38 U.S.C.A. § 1151 that became effective October 
1, 1997 is the applicable statute in this case.  The new law 
requires that the claimed additional disability be "caused 
by" VA hospital care, medical or surgical treatment, or 
examination, and further adds a "proximate cause" 
requirement that the additional disability be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a)	Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of a 
veteran in the same manner as if such additional 
disability or death were service-connected.  For 
purposes of this section, a disability or death 
is a qualifying additional disability or 
qualifying death if the disability or death was 
not the result of the veteran's willful 
misconduct and (1) the disability or death was 
caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran 
under any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate 
cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault 
on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable.

In this case, the evidence of record reflects that in 
September 2000 the veteran underwent a cystoscopy for 
possible urethral stricture, and underwent dilation with Cook 
dilators to attempt to correct the urethral stricture.  A 
bladder perforation or laceration occurred during the 
September 2000 dilation procedure.  Because of the bladder 
laceration, the veteran was hospitalized the same day in 
September 2000 for an open exploration and suprapubic Foley 
catheter placement.  Following removal of the Foley 
catheterization in 2000, the veteran reported the onset of 
urinary incontinence.

In September 2000, the veteran consented to a cystoscopy for 
possible urethral stricture.  The consent form he signed 
indicated that he was aware of the risks of the cystoscopy, 
but the form does not indicate what VA told the veteran those 
risks were.  For this reason, for the purposes of determining 
whether the veteran has qualifying additional disability as 
contemplated by 38 U.S.C.A. § 1151, the veteran cannot be 
held to have consented to the very minimal risk of bladder 
laceration when the evidence does not specifically reflect 
that he was advised of this risk. 

The veteran contends that compensation under the provisions 
of 38 U.S.C.A. § 1151 is warranted for the additional 
disability of urinary incontinence.  He contends that the VA 
medical or surgical treatment of bladder neck dilation in 
September 2000 caused an unforeseen bladder laceration, which 
required hospitalization and Foley catheterization, which 
caused urinary incontinence upon removal.  Through his 
representative, the veteran contends that he did not sign a 
waiver of possible injury of bladder laceration or 
incontinence.  The veteran's representative also contends 
that, because there is favorable medical opinion evidence 
that repair of bladder laceration could have caused the 
urinary incontinence, as well unfavorable medical opinion 
evidence that urinary incontinence could have been cause by a 
preexisting prostate surgery years earlier, the evidence is 
in equipoise so that such reasonable doubt should be resolved 
in favor of the veteran.  The veteran and his wife have 
entered statements to the effect that the veteran experienced 
no complaints or findings of urinary incontinence prior to 
September 2000.  

After a review of the evidence of record, the Board finds 
that the evidence for and against the veteran's claim is in 
relative equipoise on the question of whether the bladder 
perforation or laceration during VA medical treatment in 
September 2000, and the subsequent catheterization during VA 
hospitalization or medical or surgical treatment, actually 
caused the subsequent urinary incontinence.  The medical 
evidence in support of this question includes the November 6, 
2002 VA examiner's statement that the dilation of the 
veteran's stricture in September 2000 "unmasked his 
underlying incontinence thereby leading to this current 
condition" of urinary incontinence, although the examiner 
concluded that there was "no real way to be sure that this 
is in fact what has happened."  The medical evidence 
weighing against the veteran's claim on the question of 
actual causation also includes the November 6, 2002 VA 
examiner's statement that several factors, including a 
previous radical retro pubic prostatectomy "may be 
contributing to his overall condition"; the VA examiner 
noted that about 8 percent of patients undergoing a radical 
retro pubic prostatectomy had some form of incontinence 
following the procedure, including several years out from the 
procedure.  In this case, however, the veteran and his wife 
have both written that the veteran did not have urinary 
incontinence prior to September 2000.  Considering the 
evidence for and against the veteran's claim on this question 
of actual causation, including the tentative nature of the 
November 6, 2002 VA examiner's opinion that the radiation 
from the previous prostatectomy "may" or "could be 
contributing" to the urinary incontinence, the Board will 
resolve reasonable doubt in the veteran's favor to conclude 
that the bladder perforation or laceration by VA in September 
2000, and the subsequent catheterization during VA 
hospitalization or medical or surgical treatment, actually 
caused the subsequent and current urinary incontinence.  

On the question of whether the bladder laceration the veteran 
suffered in September 2000 was "an event not reasonably 
foreseeable" as contemplated by the proximate cause 
requirement of 38 U.S.C.A. § 1151, the November 6, 2002 VA 
examination report indicated that the event of bladder 
perforation during the use of Cook dilators for treatment of 
urethral strictures "occurs in less than 1% of the 
population."  While the VA examiner in November 2002 
characterized this as "possibly foreseeable," the Board 
finds that such a low probability of occurrence of bladder 
perforation, coupled with the lack of evidence that the 
veteran was advised of the risk of such occurrence, reflects 
the equal possibility of a bladder perforation during the use 
of Cook dilators by VA for treatment of urethral strictures.  
For these reasons, the Board finds that the evidence for and 
against the veteran's claim is in relative equipoise on the 
question of whether bladder perforation in September 2000 was 
"an event not reasonably foreseeable" as contemplated by 
38 U.S.C.A. § 1151.

In view of the foregoing, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's urinary incontinence was actually and 
proximately caused by an unforeseen event of laceration to 
the bladder at the time of the VA hospitalization or medical 
or surgical treatment of dilation with Cook dilators, with 
subsequent catheterization, in September 2000.  With the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the criteria for entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional disability of 


urinary incontinence as caused by VA hospitalization or 
medical or surgical treatment in September 2000 have been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.358.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of urinary incontinence as caused by VA 
hospitalization or medical or surgical treatment in September 
2000 is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



